Citation Nr: 0021377	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-35 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 60 percent disability rating 
for residuals of a stress fracture of the right femur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to January 1988.

This matter arises from an August 1992 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which reduced the veteran's rating 
from 60 percent to 20 percent effective December 1, 1992).  
In a January 1997 decision, the Board of Veterans Appeals 
(Board), denied the appeal, and in October 1999, the United 
States Court of Appeals for Veterans Claims (Court), reversed 
the Board's January 1997 decision, and remanded the case to 
the Board for reinstatement of the veteran's 60 percent 
rating.

During the pendency of the appeal, the veteran's file was 
relocated to the Columbia, South Carolina, RO and the most 
recent rating determinations have been generated from that 
office.   


FINDINGS OF FACT

1.  By rating decision in May 1988, the veteran was assigned 
a 60 percent rating for residuals of a stress fracture, right 
femur, effective from January 1, 1988.

2.  In November 1991, the RO proposed a reduction in the 
veteran's disability rating for residuals of a stress 
fracture of the right femur from 60 percent to 10 percent; 
the veteran voiced his disagreement with the proposed 
reduction, which changed to a proposed reduction to 20 
percent in March 1992.

3.  In August 1992, the reduction in rating was effectuated 
with a 20 percent rating assigned effective from December 1, 
1992, which the veteran appealed.

4.  The United States Court of Appeals for Veterans Claims 
(Court), found that the Board failed to apply the correct 
laws and regulations, and reversed the Board's decision which 
denied the veteran's appeal.   

5.  The residuals of the veteran's fractured left femur show 
no additional functional loss due to weakened movement, 
excess fatigability, flare-ups of pain, or incoord-ination 
not already contemplated in the assigned disability rating.
CONCLUSION OF LAW

A 60 percent rating for the residuals of the veteran's stress 
fracture, right femur, is restored effective December 1, 1992  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344(c), 
4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5255 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The allegation that the RO failed to apply appropriate 
regulations regarding a reduction in rating is plausible and 
capable of substantiation.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The record reflects that the veteran was granted service 
connection for residuals of a stress fracture to the right 
femur based upon an injury sustained during service.  He was 
assigned a 60 percent disability rating effective January 
1988 based upon findings of tenderness and swelling in the 
distal thigh and findings of the Physical Evaluation Board 
that a 60 percent rating was warranted. 

Subsequent to a VA examination in October 1991, the RO 
determined that the veteran's condition had improved 
sufficiently to warrant a reduction in his disability 
evaluation.  The VA examination showed some limitation of 
motion in the hip joint, and full range of motion in the knee 
joint, but there was also objective evidence of pain on 
motion.  The examiner reported a diagnosis of status post 
completed stress fracture right distal femur with pain on 
motion and pain on weight bearing as directly observed.  The 
examiner further stated that: "This condition significantly 
impairs all daily activities in and out of the home.  Right 
leg pain disturbs veterans [sic] rest at night--referred for 
current and long term care this VAMC this date."   

In March 1992, the veteran submitted a private medical 
evaluation which noted that the veteran was limited in his 
ability to walk for prolonged periods, climb stairs, or 
perform any repetitive lifting.  He reported that his 
symptoms had not changed over the past five years since his 
separation from service.  The private physician found no 
evidence of a nonunion of the stress fracture of the 
veteran's right femur.  He further noted that the veteran's 
back and lower extremities had full range of motion without 
evidence of arthritis.  His diagnosis was reported as: 
History of completed stress fracture, right distal femur; 
chronic right lower extremity and back pain with accompanying 
stiffness developing; probable patellofemoral syndrome, right 
knee and mechanical back pain.  The physician recommended 
clarification regarding nonunion of the veteran's stress 
fracture.  

The veteran submitted a statement in May 1992 regarding his 
rating.  He reported that he had many complications as a 
result of his leg injury, including chronic pain around his 
right knee, slight numbness and stiffness of his right leg, 
and back pain.  

An August 1992 VA examination report noted that the veteran 
complained of stiffness and shooting pain in his right knee 
joint.  There was no reported evidence of swelling, deformity 
or altered gait, and no clinical evidence of abnormal motion.  
The right hip flexion was 120 degrees, extension was to zero 
degrees, medial rotation was 60 degrees, lateral rotation was 
to 30 degrees, and adduction was to 20 degrees.  The right 
knee showed flexion to 125 degrees and extension to zero 
degrees.  Radiographs of the right femur and knee showed 
slight thickening in the supracondylar area of the right 
femur.  The diagnosis was status post fracture supracondylar 
area right femur which is healed normally. 

Despite the veteran's reports of continued symptomatology 
involving his right leg, the RO reduced the rating from 60 
percent to 20 percent effective December 1992.  The veteran 
appealed the RO's determination to the Board.  The Board 
addressed the veteran's claim as an increased rating claim 
and found that a rating in excess of 60 percent was not 
warranted.

In October 1999, the Court reversed the Board's January 1997 
decision finding that where, as in the instant case, the 
Board effectively reduced the veteran's rating without 
applying the correct law and regulations, the rating was void 
ab initio.  Thus, in light of the Board's failure to apply 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, the proper remedy is to 
reinstate the veteran's rating of 60 percent.  See Greyczk v. 
West, 12 Vet. App. 288, 292 (1999).

With regard to the Court's direction to the Board to clarify 
whether a 10 percent additional rating is warranted under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board notes 
that overall, the medical evidence of record does not support 
an additional rating for functional loss due to weakened 
movement, excess fatigability, flare-ups of pain, 
incoordination, or additional pathology to show functional 
loss over and above that contemplated in the 60 percent 
rating presently assigned for residuals of a stress fracture, 
right femur.  See Deluca v. Brown 8 Vet. App. 202 (1995).  

While VA outpatient treatment notes of 1990 through 1993 show 
that the veteran reported injury to his right leg in October 
1993, and a question of a lytic lesion involving the 
veteran's distal right femur, a follow-up bone scan in 
December 1993 reported increased uptake in the mid and distal 
right femur with a typical appearance of shin splints in the 
tibia, but no diagnosis of tumor.  

A subsequent VA examination in May 1994 reported no 
complaints regarding the right thigh other than an inability 
to accomplish a full squat.  There was no report of 
tenderness in the thigh.  The knee was reported to extend 
normally with flexion limited to about 110 degrees but no 
instability of ligaments.  Radiographs of the right femur 
showed no evidence of neoplasm or tumor.  There was slight 
thickening of the cortex of the distal femoral shaft 
compatible with a healed stress fracture.  The diagnosis was 
healed stress fracture, right distal femur.  Based upon this 
report, in June 1994, the RO proposed further reduction to 
the veteran's disability rating to 10 percent, which was 
effectuated in November 1994.  

In January 1996, the veteran reported falling down the stairs 
when his right leg gave way.  In June 1996, the RO restored a 
disability evaluation of 20 percent based upon the limited 
flexion of the veteran's right knee and his consistent 
complaints of pain upon prolonged use.  

A VA examination report of July 1997 evaluated the veteran's 
back.  The examiner noted pain in the back and positive 
straight leg raising, the right worse than the left.  There 
was no evidence of neurological deficit and no reference 
otherwise to the veteran's right leg.

In summary, the Board concludes that the residuals of the 
veteran's fractured right femur disability is not productive 
of any additional limitation of function that is not already 
considered in the assignment of a 60 percent rating pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5255.  


ORDER

Restoration of a 60 percent disability rating for residuals 
of a stress fracture, right leg, is warranted, effective from 
December 1, 1992.   



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

